F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                      April 30, 2007
                            FO R TH E TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                       Clerk of Court



    A N D RES PED RO -SIM O N ,

              Petitioner,

    v.                                                  No. 06-9569
                                                     (No. A97-821-270)
    ALBERTO R. GONZA LES,                           (Petition for Review)
    Attorney General,

              Respondent.



                             OR D ER AND JUDGM ENT *


Before L UC ER O, Circuit Judge, BROR BY, Senior Circuit Judge and
M cCO NNELL, Circuit Judge.


         Andres Pedro-Simon appeals an immigration judge (“IJ”) removal order

based on his unlawful presence in the United States. W e DISM ISS this appeal

for lack of jurisdiction.




*
 After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Pedro-Simon, a citizen of Guatemala, illegally entered the United States in

1993. On February 19, 2004, the Department of Homeland Security (“DHS”)

served Pedro-Simon with a notice to appear, which alleged that Pedro-Simon

illegally entered the United States on December 1, 2001 and was thus removable

pursuant to 8 U.S.C. § 1182(a)(6)(A)(i). In a hearing before the IJ, Pedro-Simon

conceded that he was removable based upon his unlawful entry, but requested

cancellation of removal under 8 U.S.C. § 1229b(b)(1). Section 1229b(b)(1)

provides that the A ttorney General may adjust the status of an alien otherwise

deportable from the United States if the alien

      (A) has been physically present in the United States for a continuous
      period of not less than 10 years immediately preceding the date of
      such application;
      (B) has been a person of good moral character during such period;
      (C) has not been convicted of an offense under section 1182(a)(2),
      1227(a)(2), or 1227(a)(3) of this title, subject to paragraph (5); and
      (D) establishes that removal would result in exceptional and
      extremely unusual hardship to the alien’s spouse, parent, or child,
      who is a citizen of the United States or an alien lawfully admitted for
      permanent residence.

Finding that Pedro-Simon failed to demonstrate ten years of continued, physical

presence in the U nited States as required by § 1229b(b)(1)(A), the IJ denied his

request and ordered him removed.

      Pedro-Simon appealed the IJ’s decision to the Board of Immigration

Appeals (“BIA”). In his notice of appeal, Pedro-Simon did not present any

argument regarding why he believed the IJ’s decision was in error. Instead, he



                                         -2-
indicated his intent to subsequently file a brief with the BIA in support of his

claims. He was warned that failure to file the promised brief within the time

allotted by the BIA’s briefing schedule – which gave Pedro-Simon until M arch 1,

2006 to file his brief – could result in summary dismissal of the appeal. Pedro-

Simon failed to file a timely brief with the BIA. On M arch 23, 2006, he filed a

motion with the BIA to reset the briefing schedule, or alternatively, to accept his

late filed brief. This motion was denied by the BIA. Because Pedro-Simon failed

to present any legal argument to the BIA, on June 27, 2006, the BIA summarily

affirmed the IJ’s removal order w ithout opinion.

      In his petition for review before this court, Pedro-Simon raises two

arguments. First, he contends that the BIA’s summary denial of his appeal was

improper, and thus the BIA should have remanded his case to the IJ for further

proceedings. Second, he contends that the IJ improperly found that his removal

would not constitute an undue hardship to his family legally present in the United

States.

      The government contends that we lack jurisdiction because Pedro-Simon

failed to exhaust his administrative remedies before the BIA. “If jurisdiction is

challenged, the burden is on the party claiming jurisdiction to show it by a

preponderance of the evidence.” U.S. ex rel. Hafter D.O. v. Spectrum Emergency

Care, Inc., 190 F.3d 1156, 1160 (10th Cir. 1999). This court has jurisdiction to

review Pedro-Simon’s removal order only if he has “exhausted all administrative

                                          -3-
remedies available [to him] as of right.” 8 U.S.C. § 1252(d)(1). “The failure to

raise an issue on appeal to the Board constitutes failure to exhaust administrative

remedies with respect to that question and deprives the Court of Appeals of

jurisdiction to hear the matter.” Rivera-Zurita v. IN S, 946 F.2d 118, 120 n.2

(10th Cir. 1991). “[U]ntimely filings with administrative agencies do not

constitute exhaustion of administrative remedies.” Galvez Pineda v. Gonzales,

427 F.3d 833, 838 (10th Cir. 2005). M oreover, after the Board summarily denied

his appeal, Pedro-Simon had 30 days in which to file a motion to reconsider with

the BIA . 8 U.S.C. § 1229a(c)(6)(B). Pedro-Simon never filed a motion to

reconsider, instead proceeding to file a petition in this court.

      Accordingly, because Pedro-Simon failed to exhaust his administrative

remedies before the BIA, we lack jurisdiction over his petition for review and

DISM ISS.

                                                      Entered for the Court



                                                      Carlos F. Lucero
                                                      Circuit Judge




                                          -4-